                                                                    May 26, 2021

BY ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Antonio Velez
               21 Cr. 63 (JMF)

Honorable Judge Furman:

       I write, as counsel to Antonio Velez in the above-captioned matter, to respectfully request
an adjournment of the status conference currently scheduled for June 8, 2021. The Government
consents to this request.

        The Government and the defense are in receipt of the Court’s May 24, 2021 Order
rescheduling Mr. Velez’s status conference from June 7, 2021 to June 8, 2021 and directing the
parties to submit a letter indicating their views on whether the proceeding should proceed as
scheduled or whether an adjournment is appropriate.

        Mr. Velez is currently scheduled for surgery on May 28, 2021, and has been directed to
stay off his feet for approximately three to four weeks following the surgery. Accordingly, the
defense respectfully requests that the conference in this matter be adjourned to July 7, 2021 at
12pm, when the parties are available to proceed in person. In addition, Mr. Velez respectfully
requests a change-of-plea hearing on that date. The Government consents.

       Thank you for your consideration of this request.



Respectfully submitted,

/s/
Marne Lenox
Application GRANTED. Unless and until the Court orders otherwise, the proceeding will be held in person. If
the Government wishes for time to be excluded under the Speedy Trial Act, it shall confer with defense counsel
and submit a proposed Order to that effect. The Clerk of Court is directed to terminate Doc. #24.
     Assistant Federal Defender                  SO ORDERED:
     (212) 417-8721

                                                 _______________________________
                                                 HONORABLE JESSE M. FURMAN
                                                 United States District Judge
                                                  May 27, 2021


     cc:    Sarah Mortazavi, Assistant U.S. Attorney
